                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:08-CR-00223-RJC
 USA                                         )
                                             )
    v.                                       )               ORDER
                                             )
 EDUARDO VAZQUEZ                             )
                                             )



         THIS MATTER is before the Court upon motion of the defendant pro se,

(Doc. No. 37), to reconsider the Court’s denial, (Doc. No. 36: Order), of his motion for

a sentence reduction under the First Step Act, (Doc. No. 35).

         The defendant subsequently filed a notice of appeal challenging the same

decision. (Doc. No. 38 at 1). Accordingly, the Court does not have jurisdiction to

entertain his motion to reconsider. See Griggs v. Provident Consumer Disc. Co., 459

U.S. 56, 58, (1982) (“The filing of a notice of appeal is an event of jurisdictional

significance—it confers jurisdiction on the court of appeals and divests the district

court of its control over those aspects of the case involved in the appeal.”); and Fed.

R. App. P. 4(b)(5) (district court retains jurisdiction to correct a sentence under Fed.

R. Crim. P. 35(a) in criminal cases).

         IT IS, THEREFORE, ORDERED that the defendant’s motion, (Doc. No.

37), is DENIED without prejudice.
       The Clerk is directed to certify copies of this Order to the defendant and the

United States Attorney.

 Signed: June 27, 2019




                                           2
